Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 20120077030, US20120029142, US20150203676 and US20050107527 represent the closest prior art.
	None of the prior art is found to teach or sufficiently suggest an emulsion polymerization process, or the multi stage product prepared there from, comprising polymerizing in a first stage, a monomer mixture comprising from 50 weight percent to 95 weight percent of vinyl acetate, and particularly with the inclusion of 5 weight percent to 40 weight percent of at least one vinyl ester of a C5 to C18 unsaturated carboxylic acid in the first stage monomer mixture, to produce a first stage polymer; then polymerizing a second stage monomer mixture in the presence of said first stage polymer, wherein the second monomer mixture comprises 40 to 89.95 weight percent of at least one alkyl ester of methacrylic acid or a vinyl aromatic monomer, 10 weight percent to 59.95 weight percent of at least one alkyl ester of acrylic acid, and from 0.05 weight percent to 10 weight percent of at least one comonomer with acid functionality, based on the total weight of monomers in the second monomer composition, to produce the second stage polymer;
	wherein the weight ratio of the first stage polymer to the second stage polymer is from 95:5 to 25:75.
	Thus claim 1-30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE